Citation Nr: 0904980	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a right ankle disorder 
and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The evidence of record indicates that the Veteran served on 
active duty from July 1978 to January 1981.  See VA Form 21-
526 received April 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened the claim but denied it 
on the merits.  

The Veteran presented testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of the hearing is of record.  Following the 
hearing, the Veteran submitted additional evidence directly 
to the Board, which was accompanied by a waiver of RO 
consideration.  The evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2008).

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision confirmed and 
continued a previous denial of service connection for 
residuals of a right ankle injury on the basis that there was 
no evidence the condition was incurred in or aggravated by 
military service.  
2.  Additional evidence received since April 2004 on the 
issue of service connection for a right ankle disorder is new 
and material, as it includes evidence related to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied the claim for 
service connection for residuals of a right ankle injury is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(b), 20.1103 (2003).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a right ankle disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a right 
ankle disorder.  See October 2006 VA Form 21-4138.  The RO 
reopened the claim but continued the denial issued in a 
previous final decision.  See December 2006 rating decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO previously denied the Veteran's claim for service 
connection for residuals of a right ankle injury on the basis 
that there was no evidence the condition was incurred in or 
aggravated by military service.  See April 2004 rating 
decision.  The Veteran was informed of this decision by 
letter dated April 6, 2004.  She filed a timely notice of 
disagreement (NOD) and the RO issued a statement of the case 
(SOC), but the Veteran did not file a timely substantive 
appeal.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.302(b) (2003) (except in the case of simultaneously 
contested claims, a Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction (AOJ) mails the SOC to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later).  An unappealed determination of 
the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2008).

The Veteran filed a claim to reopen that was received in 
October 2006, and this appeal ensues from the December 2006 
rating decision that reopened the claim but continued the 
denial of service connection for a right ankle disorder.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  For certain 
chronic disorders, such as arthritis, service connection may 
be granted on a presumptive basis if the disease is 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

Evidence before the RO in April 2004 included the Veteran's 
service treatment records, which reveal that she was seen in 
January 1980 to request a profile for an old ankle injury.  
See health record.  The veteran was seen again on August 7, 
1980 to have a P3 profile of her lower extremities re-
evaluated.  The examiner noted that HREC and other 
documentations had been lost and that the profile had 
apparently been a deterrent to the Veteran's re-enlistment.  
It was also noted that the profile was given because of an 
injury (fracture (fx)) to her left foot when she fell off 
steps last year, but the assessment made was old fracture of 
the right ankle.  See health record.  An August 29, 1980 
record again reports that the Veteran wanted the P3 profile 
lifted, that records had been lost, and that the unit had no 
copy.  The assessment made was status post (s/p) ankle sprain 
1979.  See id.  A September 1980 x-ray showed no significant 
abnormality of the Veteran's right ankle.  See radiographic 
report.  At the time of her discharge from service, the 
Veteran reported broken bones and foot trouble, but no 
specific notations were made in relation to these complaints.  
Clinical evaluation of her lower extremities was normal.  See 
December 1980 reports of medical history and examination.  

Evidence pertinent to the claim before the RO in April 2004 
also included an undated photograph of the Veteran's right 
lower extremity in a below-the-knee cast.  A December 1998 VA 
compensation and pension (C&P) general medical examination 
report contains a diagnosis of history of right ankle injury 
1978, sprain versus fracture.  X-rays taken of the Veteran's 
right ankle in December 1998 reveal that the bones and joints 
appeared normal and that no significant deformity, fracture 
or dislocation was seen.  See radiology/nuclear medicine 
report.  Private treatment records from Dr. S.M. Smith reveal 
that the veteran sustained a fracture to her right ankle in 
November 2001.  She was also treated in March 2001 and April 
2001 after twisting her right foot.  There was no indication, 
however, that any post-service problems with the veteran's 
right ankle were related to service.  

Evidence added to the record since April 2004 consists of 
both VA and private treatment records.  A September 2006 VA 
medical record reports that the Veteran's currently existing 
medical condition is at least as likely as not related to an 
injury, disease, or event occurring during her military 
service.  The examining physician reported that the present 
diagnosis was fractured right ankle and that the Veteran had 
reported a history of injury and fracture in the military.  
The examiner further reported that official military records 
were not reviewed.  

This record is new, as it was not of record when the RO 
issued its April 2004 rating decision.  It is also material, 
as it raises a reasonable possibility of substantiating the 
claim.  Having found that new and material evidence has been 
presented, the claim for entitlement to service connection 
for a right ankle disorder is reopened for review on the 
merits.  For the reasons discussed below, additional 
development of the evidence is needed to decide the reopened 
claim.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in the veteran's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order.  


ORDER

The claim for service connection for a right ankle disorder 
is reopened.  To this extent only, the appeal is granted. 



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As an initial matter, the Board notes that a copy of the 
Veteran's DD 214 has not been obtained.  On remand, the 
RO/AMC should obtain a copy of this document and associate it 
with the claims folder, and ensure that the veteran's service 
treatment records are complete.  

Secondly, review of the claims folder reveals that the 
Veteran reported being in receipt of Social Security 
Disability Insurance (SSDI) from the Social Security 
Administration (SSA) in August 2003.  See addendum to work 
therapy note from the Mountain Home VA Medical Center (VAMC).  
The medical and legal documents pertaining to this claim have 
not been associated with the claims folder.  The possibility 
that SSA records could contain evidence relevant to the claim 
on appeal cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  The claim, therefore, must be remanded to obtain 
these records.  38 C.F.R. § 3.159(c)(2) (2008).  Any recent 
VA treatment records should also be obtained.  

Lastly, pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, a medical 
examination is necessary to decide the reopened claim for 
service connection for a right ankle disorder.  This is 
particularly important given the evidence contained in the 
service treatment records, the post-service medical evidence 
of record, and the September 2006 positive nexus opinion that 
was rendered without review of the Veteran's service 
treatment records.  

The Veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's DD 214 
and request a complete copy of her 
service treatment records, including all 
clinical records.  

2.  Obtain the Veteran's treatment 
records related to her right ankle from 
the Mountain Home VAMC, dated since April 
2007.  

3.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSDI benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

4.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claim 
file was reviewed.  All necessary tests 
should be conducted.  

The examiner should identify all 
disorders of the right ankle.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current right ankle disorder 
had its onset during active service or is 
related to any in-service finding or 
event.

A rationale for any opinion expressed 
should be provided.

5.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


